Citation Nr: 1440691	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 20, 2003 for the grant of service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to February 1966.  The Veteran died in July 1998.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Although the appellant originally requested a hearing, she subsequently cancelled this request.  As such, there is no pending request for a hearing.


FINDINGS OF FACT

1.  A claim for service connection for cause of the Veteran's death was received on February 4, 1999 and the claim was denied in an unappealed rating decision dated in September 1999; no relevant evidence was submitted within a year of this decision.  

2.  The requirement that respiratory cancer be manifested to a compensable degree within 30 years after exposure to an herbicide agent was removed, effective January 1, 2002. 

3.  The RO received the appellant's claim to reopen service connection for cause of the Veteran's death on August 20, 2004, which was more than one year after the effective date of the liberalizing law.



CONCLUSION OF LAW

The criteria for an effective date prior to August 20, 2003 for the grant of service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.114(a)(3), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the appellant is challenging the effective date assigned following the October 2004 grant of service connection for cause of the Veteran's death.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

In this regard, the August 2008 statement of the case informed the appellant of the information and evidence needed to substantiate her earlier effective date claim.  The SOC also informed the appellant of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date.  All of the pertinent information is of record.  As such, the Board finds the VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the appellant in proceeding to consider her claim for this benefit.  
II.  Criteria and Analysis

The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam Era and in March 1998, he was diagnosed with lung cancer, 32 years after leaving Vietnam.  The Veteran died in July 1998 due to metastatic lung cancer.  See July 1998 Death Certificate and private treatment records dated in July 1998.  The appellant originally filed a claim for entitlement to service connection for the cause of the Veteran's death in February 1999.  A September 1999 rating decision denied the Veteran's claim.  At the time of the Veteran's death, lung cancer was a presumptive disease associated with herbicide exposure, but it had to manifest to a compensable degree within 30 years following the last date the Veteran was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(ii) (1998).  The rating decision determined that there was no evidence the Veteran's lung cancer was manifested to a compensable degree within 30 years after exposure to an herbicide agent.  The appellant did not appeal the September 1999 rating decision and the decision became final; no relevant evidence was submitted within a year of this denial.  

Thereafter, Congress passed the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), wherein it removed the requirement that respiratory cancer be manifested to a compensable degree within 30 years after exposure to an herbicide agent.  In June 2003, VA issued the final regulation, which removed the 30-year time restriction on respiratory cancers and made it retroactively effective from January 1, 2002.  See 68 Fed. Reg. 34,539 (June 10, 2003). 

The appellant filed another claim for entitlement to service connection for the cause of the Veteran's death that was received by the RO on August 20, 2004.  In the decision on appeal, the RO granted service connection for the cause of the Veteran's death on an Agent Orange presumptive basis, effective from August 20, 2003, one year prior to the date the appellant filed her claim to reopen. 

The appellant contends that the effective date for her DIC benefits should be based on 38 C.F.R. 3.816(d) as 38 C.F.R. 3.309(e) was amended in accordance with Public Law 107-103 (effective January 1, 2002), which eliminated the 30 year presumptive  period for lung cancer.  See November 2006 statement in support of claim.  She asserts that this regulation provides that if a claim for DIC had been received prior to the date of the statue or regulation establishing a presumption of service connection for the covered herbicide disease that caused the Veteran's death, DIC benefits are payable retroactive to the first day of the month following the date of the Veteran's death (August 1, 1998).  

Prior to determining the merits of the appellant's appeal, it is beneficial to discuss a series of court decisions that address establishing the effective date for disabilities associated with Agent Orange exposure. 

In May 1989, the United States District Court for the Northern District of California (District Court) voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The District Court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid VA regulations.  Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II). 

In May 1991, the United States government and the plaintiffs in the Nehmer litigation entered into a stipulation according to which VA would readjudicate claims the denials of which were voided by Nehmer I.  Nehmer v. United States Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  The effective date of any resulting award of benefits would be based on the filing date of the original claim, for claims originally filed before May 3, 1989 (Stipulation 1), or on the later of the filing date of the claim or the date of disability or death of the veteran, for claims filed after May 3, 1989 (Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002). 

The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include the surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease, to include respiratory cancers. 38 C.F.R. § 3.816(a)(1)(ii), (2)(viii).  The regulation further provides that where a "Nehmer class member" is entitled to service connection for cause of the Veteran's death for a death from a covered herbicide disease, and VA denied such benefits in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the death occurred.  38 C.F.R. § 3.816(d)(1).  If the claim was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date will be the later of the date such claim was received by VA or the date the death occurred.  38 C.F.R. § 3.816(d)(2).  If the claim for service connection for cause of the veteran's death was received within one year from the date of the veteran's death, the effective date of the award would be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Finally, if the requirements of paragraph (d)(1) or (d)(2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4). 

Respiratory cancers, to include lung cancer, were added to the list of diseases associated with exposure to herbicide agents as of June 9, 1994, where certain requirements were satisfied.  See 59 Fed. Reg. 29,723 (June 9, 1994).  The "certain requirements" that must have been satisfied were that the respiratory cancer manifested to a compensable degree within 30 years after the last date on which the veteran was exposed to an herbicide agent.  Id.

The Board specifically finds that while the appellant is a Nehmer class member, she does not meet the requirements under the Nehmer stipulations that would entitle her to an effective date earlier than August 20, 2003 for the award of service connection for cause of the Veteran's death.  See 38 C.F.R. § 3.816(b)(1), (2)(viii) and (d)(1)-(4).  The Nehmer stipulations apply when VA adds a disease to the list of presumptive conditions associated with Agent Orange exposure.  At the time the appellant filed her claim for entitlement to service connection for cause of the veteran's death in September 1998, lung cancer was already a presumptive disease associated with herbicide exposure.  See 59 Fed. Reg. 29,723 (June 9, 1994) (adding respiratory cancers as a presumptive disease associated with herbicide exposure as of June 9, 1994).  The change in the law that occurred between the Veteran's claims did not involve adding lung cancer to the list of presumptive conditions associated with herbicide exposure, but rather it extended the manifestation period under an existing presumption.  Thus, the disease already had been added before the appellant's claim was received and the Nehmer stipulations would not apply to the appellant's claim. 

As noted above, if the requirements of paragraph (d)(1) or (d)(2) are not met, the effective date of the award shall be determined in accordance with sections 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).  In this case, the award of service connection for cause of the Veteran's death was based upon the liberalizing law that removed the 30-year presumption period for lung cancer associated with herbicide exposure, which became effective as of January 1, 2002.  The effective date based upon a liberalizing law or VA issue cannot be earlier than the effective date of the Act or administrative issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1); see also 38 C.F.R. § 3.816(d)(4) (stating that the effective date shall be determined in accordance with §§ 3.114 and 3.400) and 38 C.F.R. § 3.400(p) (See § 3.114 for liberalizing laws and Department of Veteran's Affairs issues).  If a claim is at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

The RO received the appellant's claim to reopen entitlement to service connection for cause of the Veteran's death on August 20, 2004, which is more than one year after the effective date of the law.  There is nothing in the claims file to indicate intent by the appellant to reopen the final rating decision that denied entitlement to service connection for cause of the Veteran's death prior to August 20, 2004.

The Board is also aware that the appellant has asserted that at the time of the prior denial the Veteran's service treatment records were not of file.  She has asserted that these records were provided to another person in error.  Although the Board has considered whether the appellant has asserted that there was a clear and unmistakable error (CUE) in the prior September 1999 denial, she has not specifically asserted this type of error and the Board cannot find a basis to raise such as error based on a liberal interpretation.  That is, under the facts of this case, the error alleged is essentially one akin to a failure to assist (which cannot be the basis of CUE) and, further, the prior denial was based on the basis that the lung cancer developed more than 30 years after service, with the Veteran's Vietnam service and, thus, presumed exposure already established.  In short, the prior denial and subsequent grant were based solely on the change in law and not on a change in the facts found in this case.  As such, again, the Board does not find that a claim of CUE has been raised, and as such, there is no reason to remand this appeal to allow for specific adjudication of such a claim.  See generally 38 C.F.R. § 3.105.

Therefore, for all the above reasons, an effective date earlier than August 20, 2003, for the award of service connection for cause of the Veteran's death is not warranted. 



ORDER

Entitlement to an effective date earlier than August 20, 2003 for the grant of service connection for cause of the Veteran's death is denied.




____________________________________________
	Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


